Citation Nr: 1028076	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
contracture of the right little finger.

2.  Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that granted service connection for bronchial asthma and right 
little finger contracture and assigned 30 and 10 percent ratings 
respectively, effective October 22, 2004.  The Veteran disagrees 
with the assigned ratings.  In January 2007, the RO awarded the 
Veteran a temporary 100 percent rating for his service-connected 
right little finger disability based on surgical or other 
treatment necessitating convalescence effective January 7, 2005, 
to March 31, 2005.  

In December 2006, the Veteran testified at a hearing at the RO 
before a Decision Review Officer (DRO).  At this hearing he 
withdrew from appeal the perfected issues of entitlement to 
service connection for a low back disability, bipolar disorder 
and posttraumatic stress disorder.  Consequently, these issues 
will not be further addressed.  See 38 C.F.R. § 20.204.

The issue of entitlement to a rating in excess of 10 percent for 
contracture of right little finger is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.




FINDING OF FACT

The medical evidence of record demonstrates that the Veteran's 
bronchial asthma is characterized by FEV-1 no lower than 56 
percent of predicted and FEV-1/FVC no lower than 56 percent of 
predicted; the Veteran's asthma has not required monthly visits 
to a physician for exacerbations or at least three courses of 
systemic corticosteroids per year.


CONCLUSION OF LAW

From the effective date of the grant of service connection, in 
October 2004, the criteria for an evaluation in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, 
Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, since the 
appellate issue of entitlement to an initial rating in excess of 
30 percent for bronchial asthma is a downstream issue from that 
of service connection (for which November 2004 and December 2004 
VCAA letters were duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8-2003.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet App 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Veteran was notified of the disability 
rating and effective date elements by letter dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claim for an 
initial rating in excess of 30 percent for bronchial asthma 
including requesting information from the appellant regarding 
pertinent medical treatment for the disability on appeal, 
requesting records from the identified providers and affording 
the appellant a VA examination.  Regarding the VA examination, 
the Board finds that the January 2005 examination report is 
adequate.  That is, it is based on a thorough examination of the 
Veteran, his medical history, complaints and objective findings.  
In short, it provides sufficient detail for the Board to make a 
decision in the case.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Lastly, the appellant was provided 
with the opportunity to testify at a Board hearing which he 
declined.  However, he did testify at a hearing at the RO before 
a DRO in December 2006.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim for an 
initial rating in excess of 30 percent for bronchial asthma and 
that adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.

II.  Analysis

General Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Facts

An August 2004 VA progress note shows that the Veteran telephoned 
the facility complaining of breathing difficulty.  He said that 
he had asthma and that with the humidity he was having difficulty 
breathing.  He added that he was completely out of inhalers and 
was wheezing.  He was advised by VA to go to urgent care.  

VA outpatient records in August 2004 and November 2004 note that 
the Veteran had a history of bronchial asthma and was on an 
albuterol inhaler as needed.  

During a VA respiratory examination in January 2005, the Veteran 
reported that he was diagnosed as having asthma as a child and 
had been on medication ever since.  He said he was following 
strict dietary restrictions.  He denied any history of productive 
cough with sputum or any hemoptysis or anorexia.  He reported a 
weight gain of 10 pounds over the past two months.  He said he 
gets short of breath after walking only a couple of blocks.  He 
reported asthma attacks with weather changes (very cold or hot), 
and was last seen in urgent care for shortness of breath about 
five months earlier.  He said he was last hospitalized about five 
years earlier.  He reported that he was presently on an inhaler 
treatment, on albuterol and Advair and some other inhalers.  
Listed medications included albuterol, Advair, Lisinopril 10 mg, 
Hydrocholorothiazide 50 mg a day, Acetaminophen 500 mg 4 times a 
day and Fluoxetine 20 mg 3 times a day.  The Veteran denied using 
oxygen and said he had never been intubated for asthma.  He 
further reported that he was cutting down on cigarette smoking 
and was down to one cigarette a day.  On examination the 
Veteran's lungs were clear to auscultation and there was equal 
air entry bilaterally.  Chest x-rays performed in August 2004 
were noted as showing a mild degree of changes of chronic 
obstructive pulmonary disease (COPD).  Heart size was within 
normal limits.  There were no infiltrates or pleural effusion.  
Pulmonary function test results were reported as revealing normal 
FVC, FEV1, and FVC/FEV1.  DLCO was noted to be mildly reduced 
65<%.  There was no obstructive impairment and no significant 
response to bronchodilator.  There was no restrictive lung 
disease.  Diffusion capacity was mildly impaired due to 
emphysema.  The Veteran was given an impression of bronchial 
asthma, of moderate severity.  Currently mostly controllable with 
medication.  The impression included chronic tobacco dependency.

The actual January 2005 PFT report shows postbronchodilator of 
FEV-1 of 96% predicted and FEV-1/FVC of 100% predicted.  DLCO as 
noted on a January 2005 pulmonary function test consult as being 
mild reduced <65%.  The mildly impaired diffusion capacity was 
attributed to questionable emphysema, parenchymal/vascular lung 
disease and/or anemia.

Later in January 2005 the Veteran presented for a VA pulmonary 
consult due to shortness of breath.  The Veteran reported that he 
has had asthma since childhood and that the condition used to be 
severe.  He presently reported recent asthma exacerbations due to 
very cold or hot weather, stress, and green beans/peas.  He 
estimated experiencing symptoms at night twice a week on average.  
He further reported green/yellow sputum production, cough and 
headaches the last few days. He said his last hospital visit to 
urgent care was five months earlier.  He said he was currently on 
albuterol only.  Advair was added at that time.

A March 2005 VA outpatient record shows that the Veteran was seen 
in triage for a productive cough.  Findings revealed lungs clear 
to percussion and auscultation, no rales or wheezes and minimal 
congestion, changes with cough.  The Veteran was diagnosed as 
having bronchitis and was treated with Azithro.

At a DRO hearing in December 2006, the Veteran testified that he 
had to "change over" from a preventil inhaler to another one.  
He said he also took a disk, which he thought was called 
"Advil", that had steroids to help his asthma and that the 
condition was getting increasingly worse.  He added that his 
doctor wanted to see how the medication worked before giving him 
a nebulizer.  He added that it was difficult to breathe and that 
too much heat brought on attacks.  He said that the last test he 
had through VA showed early signs of emphysema.



Analysis

The Veteran contends that his service-connected respiratory 
disease, currently evaluated at 30 percent, is of a greater 
severity than what is contemplated in the presently assigned 
rating.  Essentially, he contends that he is entitled to a higher 
level of compensation for this disorder.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial 
asthma, a 30 percent evaluation is warranted where the veteran 
has an FEV-1 of 56 to 70 percent of predicted value, or; an FEV-
1/FVC of 56 to 70 percent of predicted value, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent evaluation is 
warranted where the veteran has an FEV-1 of 40 to 55 percent of 
predicted value, or; an FEV-1/FVC of 40 to 55 percent of 
predicted value, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

Post-bronchodilator studies are required when pulmonary function 
tests (PFTs) are performed for disability evaluation purposes 
except in instances where the results of pre- bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done.  Post-bronchodilator 
results are to be utilized in applying the evaluation criteria in 
the Rating Schedule unless the post-bronchodilator results were 
poorer than the pre-bronchodilator results.  The pre-
bronchodilator values are to be used for rating purposes in those 
instances.  38 C.F.R. § 4.96(d)(5).

In the instant case, the evidence does not show that for any time 
since the date of the grant of service connection, effective in 
October 2004, the Veteran's bronchial asthma has manifested to an 
increased, 60 percent, degree of severity.  Rather, the January 
2005 VA examination results show that the Veteran's post FEV-1 
was 96 percent and his post FEV-1/FVC was 100 percent.  These 
results were interpreted by the examiner as normal.  The examiner 
gave an impression of bronchial asthma, of moderate severity.

Furthermore, the Veteran has not asserted, and the medical 
records do not show, that he has required monthly visits for 
required care of bronchial asthma exacerbations.  The Veteran 
reported at the January 2005 VA examination that he had asthma 
attacks with weather changes, when the temperature was really hot 
or cold.  Regarding physician visits for required medical care of 
exacerbations, the Veteran reported in January 2005 that he was 
last seen in urgent care for shortness of breath five months 
earlier.  This is indeed consistent with an August 2004 VA 
progress note showing that the Veteran telephoned the VA facility 
complaining of shortness of breath and reported that he was 
completely out of inhalers and was wheezing.  He was advised to 
go to urgent care.  The Veteran additionally reported at the 
January 2005 VA examination that he was last hospitalized 
approximately five years earlier.  Therefore, the Board finds 
that there is no evidence that the veteran required at least 
monthly visits to the VA medical center for treatment of asthma 
exacerbations, and an increased disability rating is not 
warranted under these criteria.

Finally, a veteran may be entitled to a 60 percent disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the medical 
evidence shows that his medications, to include Albuterol and 
Advair, consist primarily of various inhalers and are not a 
systemic corticosteroid.  Moreover, the Board notes that daily 
use of inhalator therapy is contemplated by the criteria for the 
30 percent rating that has already been assigned.  Accordingly, 
the Board concludes that an increase to a 60 percent rating under 
the pertinent rating criteria of Code 6602 is not warranted.

As indicated above, in the Veteran's hearing testimony, written 
statements, and comments made during the VA examination and 
treatment reveal that he reports experiencing asthma symptoms 
such as breathing difficulty and attacks brought on by too much 
heat or cold.  In adjudicating a claim the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the veteran is competent to give evidence about 
what he experiences; for example, he is competent to report that 
he experiences certain symptoms, such as his problems with 
shortness of breath and asthma attacks.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that 
the Veteran is credible in his reports of the symptoms he 
experiences.  However, the Board also notes as provided above 
that the medical evidence of record describes a bronchial asthma 
disability that is consistent with the 30 percent rating he is 
currently assigned.  Put another way, the competent medical 
evidence is against a higher than 30 percent rating for service-
connected bronchial asthma from the date of the grant of service 
connection, effective in October 2004.  

The assignment of an extra-schedular rating was also considered 
in this case under 38 C.F.R. § 3.321(b)(1).  In this regard, 
although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

Here, in the judgment of the Board, the rating criteria for the 
Veteran's asthma disability discussed herein reasonably describe 
his disability level.  Therefore, the disability picture is 
contemplated by the Rating Schedule.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a more 
favorable determination.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to an initial disability rating in excess of 30 
percent for service-connected bronchial asthma is denied.


REMAND

The Veteran contends that his service-connected right little 
finger contracture merits an increased disability rating in 
excess of 10 percent.  

In granting service connection for the Veteran's right little 
finger contracture in April 2005 and assigning a 10 percent 
rating for this disability, the RO relied on findings from a 
December 2004 VA examination.  However, VA records show that 
shortly after this examination, in January 2005, the Veteran 
underwent surgical contracture release of the right little 
finger.  

While there is an operative note on file regarding the January 
2005 procedure as well as occupational therapy records dated in 
February 2005 and March 2005, it is unclear what effect this 
procedure has had on the Veteran's right little finger 
contracture disability.  On the one hand there is a January 2005 
note from VA Hand and Plastics clinic shortly after the surgery 
relaying the Veteran's report of some improvement with movement 
along with a finding of increased extension, but a subsequent 
record from the Occupational Therapy clinic in February 2005 
shows that the Veteran displayed decreased active range of motion 
in his right little and ring fingers following surgery release of 
the proximal interphalangeal (PIP) joint.  Moreover, this record 
as well as records in May 2005 notes that the Veteran reported 
hand spasms that interfered with his daily function.  He also 
reported at a DRO hearing in December 2006 that after the initial 
occupational therapy had ended, he was restricted from lifting 
more than approximately 5 pounds and that he was currently was 
waiting for that restriction to be lifted before seeking 
employment.

Obtaining an accurate present disability picture of the Veteran's 
right little finger disability, to include the effect, if any, 
that this finger has on the other fingers as well as on overall 
hand function, is essential in light of the pertinent rating 
criteria for this disability.  In this regard, the pertinent 
rating criteria require not only that consideration be given to 
whether evaluation by analogy to amputation is warranted, but 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with overall 
function of the hand.  See 38 C.F.R. § 4.71a, Code 5227.  
Moreover, it must be kept in mind that percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.

Accordingly, in view of the recent right little finger surgery 
performed in January 2005 and in order to accurately assess the 
present level of severity of the Veteran's service-connected 
right little finger contracture, the Veteran must be afforded a 
new examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding treatment for his right little finger 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding his right little finger 
disability that have not already been 
obtained.  The RO should obtain copies of 
pertinent records from all identified 
treatment sources, following the procedures 
set forth in 38 C.F.R. § 3.159 and 
associate them with the Veteran's claims 
file.  This should include any pertinent VA 
records from March 2005 to the present.  If 
any identified records cannot be obtained, 
this fact should be documented in the 
claims file and notice provided to the 
Veteran.

2.  Schedule the Veteran to undergo a VA 
examination to evaluate the nature and 
severity of his service-connected right 
little finger contracture disability.  The 
examiner is requested to conduct a 
clinical examination to include any 
indicated studies and/or tests to evaluate 
the extent and severity of the Veteran's 
service-connected right little finger 
contracture, to include range of motion 
findings of all five digits of the right 
hand.  The examiner should be asked to 
opine as to whether the Veteran's right 
little finger disability has resulted in 
limitation of motion of any of the other 
digits of the right hand and, if so, which 
digits.  The examiner should also opine as 
to whether the Veteran's right little 
finger contracture disability interferes 
with the overall function of the right 
hand and, if so, in what way.  

3.  Thereafter, the Veteran's claim should 
be readjudicated based on all the evidence 
of record.  Extra-schedular consideration 
should be afforded the claim.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned to 
the Board for further appellate review, if 
in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


